DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 13-14 depend from claim 1 and make reference to R4.  R4 is not present in claim 1 and causes claims 13-14 to lack antecedent basis.  It appears that claims 13-14 were intended to depend from claim 7, which would correct the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al. (US 2008/0261076 A1).
Regarding claims 1-7, 9-20, Kwong et al. disclose a metal complex comprising a phenylquinoline ligand and iridium ([0022], formula I).  The reference also discloses Compound 15 having a methyl group at the RB location, two methyl groups at the RA location, and a phenyl at the A location coordinated with Ir and ancillary ligand acac.  The reference also discloses the dopant compounds comprising a light-emitting layer with a BAlq host between an anode and a cathode in an organic light-emitting device [0177] that may comprises a consumer display [0061].
d with a branched alkyl gropu having at least 4 carbon atoms ([0033]-[0035]) and dislcoses the complex having an aWhile the reference does not explicitly disclose a complex where the 5-quinoline position is substituted with the claimed constituents, Kwong et al. does teach the 5-quinoline position to be suitable for alkyl substitution ([0033] and [compound 15 page 6) and teach isobutyl to be a suitable alkyl group for the quinolone ring ([0032] compound 9).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention that the isobutyl group of compound 9 could be shifted to the 5-quinoline position, given the teachings of Kwong et al., resulting in a similar compound suitable for the purposes of Kwong et al.
Additionally compound 9 is a positional isomer of instant compound 1.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Regarding claims 11 and 12, modified Kwong et al. disclose all the claim limitations as set forth above.  Additionally the reference discloses R3 may be di- or tri-substitution of alkyl and disclose In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a compound of instant formula (III) wherein R5 and R6 are methyl or wherein R5 to R7 are methyl given that the reference teaches R5 and R6 may be methyl and teaches R3 may be tri-substitution of alkyl while teaching methyl is suitable as each of R5 to R7 (compound 9, page 4, and compounds 13 and 15, page 6).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al. (US 2008/0261076 A1) as applied to claim 7 above, and further in view of Alleyne et al. (US 2010/0090591 A1).
Regarding claim 8, modified Kwong et al. disclose all the claim limitations as set forth above.  Additionally the reference discloses the complex having an ancillary ligand ([0022]-[0026]) such as acac [0032].  However the reference does not explicitly disclose a diketone ancillary ligand wherein R1 and R3 are branched alkyl groups with branching at a position further than the α position to the carbonyl group.
Alleyne et al. teach similar iridium compounds and light-emitting device ([0018], [0020], and [0021]).  The reference teaches iridium complexes with phenylquinoline ligands and a diketone ancillary ligand [0018].  The reference teaches using a diketone ancillary ligand wherein R1 and R3 are branched alkyl groups with branching at a position further than the α position to the carbonyl group ([0041] and [0045]) and teaches using these ancillary ligands improves the sublimation temperature of the complexes [0125].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1712